                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KAM WONG,                                           Case No. 18-cv-00353-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER SCREENING FOURTH
                                                 v.                                          AMENDED COMPLAINT; ORDERING
                                   9
                                                                                             SERVICE ON DEFENDANT MILLER
                                  10     ALAMEDA COUNTY, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner at Glenn Dyer Jail, has filed a pro se civil rights action under 42

                                  14   U.S.C. § 1983. His fourth amended complaint (ECF No. 62) is now before the Court for review

                                  15   under 28 U.S.C. § 1915A.

                                  16                                               DISCUSSION

                                  17   A.     Standard of Review

                                  18          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  19   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  20   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  21   that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  23   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police

                                  24   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  27   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                  28   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).
                                   1   Although a complaint “does not need detailed factual allegations [in order to state a complaint], . .

                                   2   . a plaintiff’s obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than

                                   3   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. .

                                   4   . . Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   5   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   6   proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 570.

                                   7           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                   8   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                   9   the alleged violation was committed by a person acting under the color of state law. See West v.

                                  10   Atkins, 487 U.S. 42, 48 (1988).

                                  11   B.      Complaint

                                  12           1.      Factual Allegations
Northern District of California
 United States District Court




                                  13           Plaintiff alleges that on September 9, 2017, he was housed at Santa Rita Jail (“SRJ”). On

                                  14   that day, in retaliation for informing deputies that if they used force to transfer him, he would file

                                  15   lawsuits against them for use of excessive force, Plaintiff was transferred to Housing Unit No. 2,

                                  16   F-Pod, which is unfit for habitation, and housed with mentally ill inmates, despite not being

                                  17   mentally ill.

                                  18           Specifically, Plaintiff alleges that on September 9, 2017, when he refused to move to

                                  19   Housing Unit No. 6, F-Pod, he was placed in Housing Unit No. 6’s isolation cell. Named

                                  20   defendant Deputy Dominguez summoned Deputy Rasendez to Plaintiff’s isolation cell. Deputy

                                  21   Rasendez, without provocation, threatened to send five to six deputies to forcibly transfer Plaintiff

                                  22   to F-Pod. Plaintiff responded that if the deputies roughed him up, he would file a lawsuit against

                                  23   them for use of excessive force. In response to the threat of litigation, Defendant Domingeuz

                                  24   falsely informed named defendant SRJ Deputy Miller that Plaintiff had threatened to fight jail

                                  25   deputies. In response to Plaintiff’s threat of litigation, Defendant Miller then informed named

                                  26   defendant Deputy McBride of Defendant Dominguez’s false accusation, and also falsely stated

                                  27   that he had spoken with Plaintiff soon after learning of Plaintiff’s alleged threat to fight

                                  28   correctional officials. Immediately after, named defendant SRJ Deputy McBride escorted Plaintiff
                                                                                           2
                                   1   out of Housing Unit No. 6, stating that he had heard that Plaintiff had threatened to fight deputies

                                   2   and informing Plaintiff that he was no longer going to F-Pod in Housing Unit No. 6, but would

                                   3   now be transferred to F-Pod in Housing Unit No. 2. Housing Unit No. 2 is the administrative

                                   4   segregation unit, and F-Pod is set aside to house mentally ill inmates assigned to administrative

                                   5   segregation. Defendant McBride informed Plaintiff that Housing Unit No. 2, F-Pod was covered

                                   6   in feces. Upon arriving at Housing No. 2, Defendant McBride was informed that there were

                                   7   vacant cells available in B-Pod and C-Pod, but Defendant McBride insisted on housing Plaintiff in

                                   8   F-Pod. ECF No. 62 at 4–7.

                                   9          Plaintiff was assigned to F-Pod, Cell 13. When Plaintiff and Defendant McBride arrived at

                                  10   F-Pod, water with feces flooded cells 10 through 14. Prior to placing Plaintiff in the cell, Deputy

                                  11   McBride inspected the cell. Dried feces were clumped and smeared on the desktop and walls; a

                                  12   puddle of urine was on the floor; urine and saliva stained the toilet seat; dried blood was smeared
Northern District of California
 United States District Court




                                  13   on the floor and walls; dried water feces spotted the edges of the bunkbed; dried feces were

                                  14   smeared under the top bunkbed; and there were dried and wet feces in the gap between the cell

                                  15   door and the floor. The outtake ventilation did not work. From September 9 to September 18,

                                  16   2017, Plaintiff was forced to sleep and eat next to feces. These unsanitary conditions exposed

                                  17   Plaintiff to deadly diseases such as Hepatitis C. In addition, Plaintiff was subjected to constant

                                  18   and excessive noise caused by mentally ill inmates who continually screamed, and kicked and

                                  19   banged on their cell doors and walls. ECF No. 62 at 6‒7.

                                  20          Plaintiff has no mental or psychological issues that require him to be housed amongst the

                                  21   mentally ill. Plaintiff was not found guilty of any rule violation related to this administrative

                                  22   segregation confinement. The rules violation report dated September 8, 2017, which was later

                                  23   dismissed, does not allege that Plaintiff threatened to assault deputies; rather, it states that he was

                                  24   making, and in possession of an intoxicant, and interfered with the proper running of a facility.

                                  25   Defendant McBride housed Plaintiff in Housing Unit No. 2, F-Pod, in retaliation for Plaintiff’s

                                  26   threats of litigation against Defendants Dominguez and Miller. ECF No. 62 at 7–8. Plaintiff did

                                  27   not receive written notice prior to his administrative segregation confinement and was unable to

                                  28   challenge his placement in administrative segregation. ECF No. 62 at 9.
                                                                                          3
                                   1            Conditions in administrative segregation are punitive. Inmates housed in administrative

                                   2   segregation are only allowed out of their cells for one hour every forty-eight hours; are only

                                   3   allowed two to three hours of out-of-cell recreational time weekly; and must be handcuffed and

                                   4   shackled whenever they are out-of-cell. These harsh living conditions have caused Plaintiff to

                                   5   suffer from depression, anxiety, and paranoia, conditions that Plaintiff did not have previously.

                                   6   ECF No. 62 at 11–12.

                                   7            On September 12, 2017, Plaintiff submitted grievance number 17-1744 to SRJ Deputy

                                   8   Plunkett, alleging that the living conditions in Housing Unit No. 2, F-Pod, Cell 13, were

                                   9   inhumane. Deputy Plunkett failed to address Plaintiff’s living conditions. ECF No. 62 at 12.

                                  10            On September 19, 2017, Plaintiff was released from Housing Unit No. 2, F-Pod. However,

                                  11   he remained in administrative segregation isolation. On October 18, 2017, Plaintiff was

                                  12   transferred to Glenn Dyer Jail (“GDJ”). On November 18, 2017, he was transferred back to Santa
Northern District of California
 United States District Court




                                  13   Rita Jail. On December 15, 2017, Plaintiff was transferred back to Glenn Dyer Jail. Throughout

                                  14   these transfers, Plaintiff remained housed in administrative segregation. Plaintiff alleges that

                                  15   throughout these transfers, Defendant McBride and named defendants GDJ Classification Unit

                                  16   Deputy Almeria and GDJ Classification Unit Deputy Walters had numerous opportunities to

                                  17   release him back into general population but failed to conduct meaningful reviews of Plaintiff’s

                                  18   housing placement. ECF No. 62 at 12–13.

                                  19            Plaintiff alleges that Alameda County, Alameda County Sheriff Ahern, SRJ Classification

                                  20   Unit Sergeant Calegari, SRJ Classification Unit Sergeant Hattaway, and GDJ Classification Unit

                                  21   Sergeant Griffits have failed to supervise their subordinates, thereby allowing them to deviate

                                  22   from established departmental rules that prohibit indefinite detention in administrative

                                  23   segregation; and allowing them to establish the following customs and practice: housing inmates

                                  24   in administrative segregation without affording procedural due process protections; housing

                                  25   inmates indefinitely in administrative segregation; and housing inmates in administrative

                                  26   segregation even though the disciplinary finding does not require such housing. ECF No. 62 at

                                  27   14–17.

                                  28   ///
                                                                                         4
                                   1          2.      Legal Claims

                                   2          Plaintiff has stated the following cognizable claims.

                                   3          Plaintiff’s allegations that, in retaliation for Plaintiff stating that he would sue prison

                                   4   officers if they used excessive force to force a cell move, Defendant Dominguez falsified a

                                   5   disciplinary report against him and caused him to be placed in administrative segregation,

                                   6   Defendant Miller falsely told Defendant McBride that he had confirmed Defendant Dominguez’s

                                   7   report, and Defendant McBride housed Plaintiff in a feces-covered cell amongst mentally ill

                                   8   inmates, state cognizable First Amendment retaliation claims against Defendants Dominguez,

                                   9   Miller and McBride. Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005) (“Within the

                                  10   prison context, a viable claim of First Amendment retaliation entails five basic elements: (1) An

                                  11   assertion that a state actor took some adverse action against an inmate (2) because of (3) that

                                  12   prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his First
Northern District of California
 United States District Court




                                  13   Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.”)

                                  14   (footnote omitted).

                                  15          Plaintiff’s allegations that Defendant McBride housed him in Housing Unit No. 2, F-Pod,

                                  16   Cell 13, knowing that the cell was covered in feces and otherwise uninhabitable, and that

                                  17   Defendant Plunkett refused to address these living conditions despite Plaintiff’s request state

                                  18   cognizable Eighth Amendment claims. Anderson v. County of Kern, 45 F.3d 1310, 1314 (9th Cir.)

                                  19   (“[A] lack of sanitation that is severe or prolonged can constitute an infliction of pain within the

                                  20   meaning of the Eighth Amendment.”), amended, 75 F.3d 448 (9th Cir. 1995).

                                  21          Plaintiff’s allegations that he was not provided with written notice or a hearing prior to

                                  22   being housed in administrative segregation; that he did not receive notice of the disciplinary

                                  23   infraction authored by Defendant Dominguez until he was notified that it was dismissed; that

                                  24   Defendants McBride, Almeria, and Walters failed to provide meaningful review of his placement

                                  25   and retention in administrative segregation; and that he has not received written notice of any

                                  26   disciplinary violation pursuant to which he is being retained in administrative segregation state

                                  27   cognizable due process claims against Defendants McBride, Dominguez, Almeria and Walters.

                                  28   Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985) (essential due process principle is
                                                                                          5
                                   1   that deprivation of life, liberty or property be preceded by notice and opportunity for hearing

                                   2   appropriate to nature of case); Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996), amended, 135

                                   3   F.3d 1318 (9th Cir. 1998) (suggesting that conditions of confinement which violate Eighth

                                   4   Amendment constitute atypical and significant hardship triggering right to procedural due

                                   5   process).

                                   6          Plaintiff’s allegations that Defendants Alameda County, Ahern, Calegari, Hattaway, and

                                   7   Griffits failed to supervise their subordinates and allowed for the following customs or practice

                                   8   which violate due process — violation of departmental rules prohibiting indefinite detention in

                                   9   administrative segregation; housing inmates in administrative segregation without affording

                                  10   procedural due process protections; housing inmates indefinitely in administrative segregation;

                                  11   and housing inmates in administrative segregation when not required — state cognizable due

                                  12   process claims. Ybarra v. Reno Thunderbird Mobile Home Village, 723 F.2d 675, 680 (9th Cir.
Northern District of California
 United States District Court




                                  13   1984) (supervisor can be held liable under § 1983 where constitutional deprivation resulted from

                                  14   supervisor’s failure to properly train or supervise personnel or from custom or policy for which

                                  15   supervisor was responsible); Plumeau v. School Dist. # 40 County of Yamhill, 130 F.3d 432, 438

                                  16   (9th Cir. 1997) (“To impose municipal liability under § 1983 for a violation of constitutional

                                  17   rights plaintiff must show: (1) that [the plaintiff] possessed a constitutional right of which [s]he

                                  18   was deprived; (2) that the municipality had a policy; (3) that this policy amounts to deliberate

                                  19   indifference to the plaintiff’s constitutional right; and, (4) that the policy is the moving force

                                  20   behind the constitutional violation.”) (internal citation and quotation marks omitted).

                                  21                                              CONCLUSION

                                  22          For the foregoing reasons, the Court hereby orders as follows:

                                  23          1.      The fourth amended complaint states cognizable First Amendment claims against

                                  24   Santa Rita Jail Officers Dominguez, Miller, and McBride; cognizable Eighth Amendment claims

                                  25   against McBride and Santa Rita Jail Deputy Plunkett; a cognizable due process claim against

                                  26   McBride; Dominguez, Glenn Dyer Jail Classification Unit Deputy Almeria, Glenn Dyer Jail

                                  27   Classification Unit Deputy Walters, Santa Rita Jail Classification Unit Sergeant Calegari, Santa

                                  28   Rita Jail Classification Unit Sergeant Hattaway, Glenn Dyer Jail Classification Unit Sergeant
                                                                                          6
                                   1   Griffits, Alameda County Sheriff Ahern, and Alameda County.

                                   2          2.      All defendants but Santa Rita Jail Officer Miller have been served. The Clerk shall

                                   3   therefore issue summons and the United States Marshal shall serve, without prepayment of fees,

                                   4   the summons, a copy of the fourth amended complaint with all attachments (ECF No. 62), and a

                                   5   copy of this Order on Santa Rita Jail Officer Miller at Santa Rita Jail, 5325 Broder Blvd, Dublin,

                                   6   CA 94568.

                                   7          3.      The briefing schedule remains unchanged. Defendants shall file their dispositive

                                   8   motion by April 26, 2019. Plaintiff’s opposition to the summary judgment or other dispositive

                                   9   motion must be filed with the Court and served upon Defendants no later than 28 days from the

                                  10   date the motion is filed. Defendants shall file a reply brief no later than 14 days after the date the

                                  11   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No
                                       hearing will be held on the motion.
                                  12
Northern District of California
 United States District Court




                                              IT IS SO ORDERED.
                                  13
                                       Dated: February 14, 2019
                                  14
                                                                                         ______________________________________
                                  15                                                                   JON S. TIGAR
                                                                                                 United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
